DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-11, 13-16, 19, 20 and 22 are pending. Claims 2, 3, 10 and 22 are withdrawn. Accordingly, Claims 1, 4-9, 11, 13-16 and 19-20 are under examination.

Election/Restrictions
Applicant elected with traverse squalamine, oral administration, the subject is a member of a patient population or at risk of developing constipation and about 1-500mg in a subject in the reply filed on 9/17/2020.  

Priority
This application claims the priority benefits under 35 USC § 119 to U.S. provisional Application No. 62/714,470, filed August 3, 2018; U.S. provisional Application No. 62/714,468, filed August 3, 2018; and U.S. provisional Application 62/720,453, filed August 21, 2018

Information Disclosure Statement
The Information Disclosure Statement(s) filed 9/6/2022 and 4/13/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Withdrawn Rejections
Claims 1, 4-9, 11, 13-16 and 19-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter because the term “constipation-related symptom” was considered to be indefinite. The amendment obviated this rejection. Therefore, this rejection is withdrawn.

Claim Rejections - 35 USC § 112
New Rejection, necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Rejection, necessitated by amendment- Claims 1, 4-9, 11, 13-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the average complete spontaneous bowel movement (CSBM) or the spontaneous bowel movement (SBM)" in part (b)(i).  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends from Claim 1 but recite dose amounts that are precluded from the invention by Claim 1. For example, Claim 1 states that the initial dose of the aminosterol is administered at a dose of either “about 75 mg” or “at least about 150 mg”. However, Claim 4 recites doses of the aminosterol such as 4, 10, 25, 50, 125 mg/day, etc. This is inconsistent. Claims 9 and 11 suffer from a similar issue regarding the amount of the aminosterol. For example, they recite that the dose can be about 40 mg.
Claim 15 is unclear because Claim 1 determines the dose by evaluating the bowel movement symptom of constipation in the subject but Claim 15 recite symptoms other than bowel movements. Thus, one would not know how the dose is being determined. 
Thus, the claims do not apprise one of ordinary skill in the art with the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
Rejection maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-9, 11, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US 20150368290 A1).

Claimed invention
The claims are drawn to treating or slowing the progression of constipation by administering squalamine at an effective dose that is based on severity of constipation and increasing the dose as needed.

Prior art
Zasloff teaches administration of oral (see abstract and throughout) squalamine to a human subject for stimulation of the intestinal enteroendocrine system for treating a lymphoma patient with constipation, comprising administration of squalamine. See title; 0234-0235. To induce repression of lymphoma, human received an initial daily dose of one 50 mg capsule of squalamine and her bowels began to move, the change in this symptom indicating treatment of constipation. See 0235. See also Claim 3.  Repeat clinical chemistry studies were performed. Squalamine treatment continued. The patient received dexamethasone as well. See Id.  

While Zasloff discloses treatment of constipation by administering an effective dose of squalamine, Zasloff does not expressly exemplify the starting dose of at least about 150 mg or about 75 mg depending on severity and then escalating the dose to an effective dose.

However, Zasloff further teaches that the aminosterol can be administered at an initial dose and then increased to a dose that elicits a desired response. For example, Zasloff teaches the following:
“Effective dosing regimens can in-part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response.”
See 0107. 

Thus, regarding the claimed limitation of starting dose of about 75 mg or at least about 150 mg depending on the severity of constipation and then escalating the dose to an effective dose, it is very clear that Zasloff recognizes that the dose amount is a result effective variable that can be adjusted in order to optimize the effect of the active drug, e.g., activation of the enteric nervous system (0107) or improve the symptom of movement of bowel (0235). This includes administering a low initial daily dose about 10-100 mg and gradually increasing the daily dose to about 25-1000 mg to elicit therapeutic effect. Zasloff further provides a list of examples of initial doses that includes about 175, about 200, about 225, about 250 mg, etc. See 0109.  Additionally, the effective daily dose can also be calculated based on the weight of the patient, i.e., a dose of about 0.01-20 mg/kg body weight. See Claim 19. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  One of ordinary skill in the art would have found it obvious to administer an initial dose of 75 mg or at least 175 mg based on symptoms (e.g., reduced stool movement) of constipation to mitigate the symptoms of constipation and titrating the dose upwardly until a desired effect on the symptom is obtained and then continue to administer the adjusted dose. It would have been customary for an artisan of ordinary skill to determine the optimal dosing regimen to achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.

Regarding Claims 4, 8 and 9, which recite dose amounts (Claims 4 and 9) and oral administration (Claims 8 and 9), Zasloff teaches oral administration and exemplifies 50 mg dose as outlined above.

Regarding Claims 5 and 6, which mentions administration on an empty stomach (Claim 5) and the aminosterol is squalamine (compound 8 – elected by Applicant) (Claim 6), Zasloff teaches that no food is taken (0013) and exemplifies treatment of humans with squalamine. See 0234-0235. Claim 20, which mentions a human is the subject, is also met.

Regarding Claim 7, Zasloff meets the limitations required by Claim 7 because Zasloff teaches Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly. See 0107. 

Claim 11 is met because the patient treated in Zasloff reference had increased bowel movement as outlined above.

Claim 13 is met because the patient was administered dosage amounts once daily. Dosage amounts were also reduced incrementally as outlined above.

For Claim 14, Zasloff teaches treatment of chronic idiopathic constipation, IBS, and opioid-induced constipation. See Claim 3. 

Claim 15 require the symptom to be constipation. Zasloff exemplifies administration of squalamine to a patient with constipation as outlined above.

Regarding Claim 16, which mentions that a defined period of time includes about 1 to about 10 days. Zasloff teaches administration of 50 mg squalamine for 4 days. 

Claim 19 is met because the squalamine administered to treat the patient in the Zasloff reference is a pharmaceutically acceptable grade of squalamine as required by Claim 19.

Response to arguments and 6/17/2022 Declaration
Applicant alleges that it was surprising that aminosterol effectiveness is patient specific and cannot be optimized based on conventional factors. This is not persuasive because Zasloff teaches that the effective dose in an individual is determined by starting treatment at an initial dose and increasing it to find the optimum dose in the individual. Applicant further discusses the mechanisms by which Applicant believes the invention works, i.e., “gastric dysmotility results from progressive accumulation of αS and/or other misfolded protein aggregates in the ENS, and that aminosterol can restore neuronal function by displacing αS or other misfolded protein aggregates, and stimulating enteric neurons.”  Zasloff already disclosed that squalamine works by stimulating the enteric nervous system. See abstract. Zasloff recognized that αS plays a role in neuronal damage and squalamine can provide direct benefits in diseases where accumulation of certain proteins are causal agents of the disease:
“In addition, the entry of squalamine into the nerves of the enteric nervous system could provide direct benefit in degenerative conditions where accumulation of certain proteins is believed to be causally involved. Specifically, in Parkinson's disease, the accumulation of alpha synuclein is believed to play a role in the neuronal damage associated with the condition. Alpha synuclein is a protein with a cationic N-terminus and can interact electrostatically with the internal membranes of the nerve cell in which it is expressed. Since squalamine can both enter nerve cells and neutralize the negative surface potential of these membrane surfaces, squalamine and related aminosterols have the capacity to displace alpha synuclein from membrane sites within nerves, and as a consequence, interrupt the pathophysiology of the disease. This principle is demonstrated in Example 14.”
See 0067. Emphasis added.

 Thus, Zasloff teaches that Parkinson’s disease patients can be treated with squalamine because squalamine would displace the accumulation of αS that accumulates in the enteric gut wall. While applicant may have more specifically defined the mechanism by which the aminosterol, squalamine, works, those skilled in the art would have found it obvious to treat constipation with squalamine and optimize the dose of squalamine through titration in an individual.
Applicant asserts that the claimed invention is directed to the discovery that aminosterol dosages should be “patient-optimized” as the therapeutically effective amount is “patient specific”. Applicant argues that Zasloff does not teach or suggest dose modification of the aminosterol. Instead, dose modification of dexamethasone is taught according to Applicant. Paragraph 0107, however, teaches:
“Effective dosing regimens can in part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response.”

Thus, contrary to Applicants position, including the position the Zasloff only teaches fixed doses, Zasloff teaches dose modification of the aminosterol to arrive at a therapeutically effective amount optimum for the patient being treated. The fact that Zasloff teaches such modification would clearly indicate that the amount of aminosterol is optimized for the specific patient. Accordingly, Applicant’s attempt to distinguish Zasloff’s teachings regarding dose optimization from Applicant’s “patient-optimized” dosing is merely a matter of semantics. This difference in wording is immaterial.

Zasloff even indicates that the starting dose would be modified depending on different factors: “the effective dose is established by defining the initial dose required to induce the Aminosterol-Induced GI Response, which is the initial dose required to stimulate a change in bowel activity, nausea, secretory diarrhea, or any combination thereof.” See Claim 20. Thus, Applicant’s arguments that Zasloff fails to identify that the starting dose should be “patient-optimized” is unpersuasive.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, 25 and 26 of copending Application No. 16/530,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation by administering a starting dose and escalating up to an effective dose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to Alzheimer’s disease whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.

Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-26 and 30-38 of copending Application No. 16/530,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to treating constipation as a symptom of a disorder wherein constipation is a characteristic of the disorder to provide constipation relief.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to autism spectrum disorder (ASD) whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.


Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/530,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation as a symptom of a disorder by administering a starting dose and escalating up to an effective dose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to depression whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.

Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/530,247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation as a symptom of a disorder by administering a starting dose and escalating up to an effective dose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to MSA whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.

Claims 1, 4-9, 11, 13-16 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,040,817 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating a constipation by administering a starting dose and escalating up to an effective dose.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to PD whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629